      Case 3:19-cv-01057-B Document 38 Filed 04/14/20                     Page 1 of 2 PageID 336

                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

                                 Alternative Dispute Resolution Summary

1.       Civil Action number:        3:19-cv-01057-B

2.       Style of Case:              Harrison Company, L.L.C. v. A-Z Wholesalers, Inc. and Barkat G.
                                     Ali

3.       Nature of suit:             Breach of Contract

4.       Method of ADR used:         Mediation

5.       Date of ADR session:        April 10, 2020

6.       Outcome of ADR:             Not settled; Mediator is continuing to work with the parties

7.       TOTAL fee:                  $7,000.00

8.       Duration of ADR:            one day

9.       Please list persons in attendance:

         David L. Swanson
         Wayne Baquet
         Brad Prendergast
         Joyce W. Lindauer
         Guy Holman
         Barkat G. Ali
         Amar Ali
         Christopher Nolland, Mediator



         Please provide the names, addresses, and telephone numbers of counsel on the reverse
         side of this form.

10.      Provider information:


         /s/ Christopher Nolland                                             April 14, 2020
         Christopher Nolland

         1717 Main Street, Suite 5550, Box 39                                 Telephone: (214) 653-4360
         Dallas, Texas 75201-4639                                             Facsimile: (214) 653-4343
     Case 3:19-cv-01057-B Document 38 Filed 04/14/20                                                 Page 2 of 2 PageID 337

                                                    Name and Address of Counsel:



David L. Swanson
Locke Lord LLP
2200 Ross Avenue, Suite 2800
Dallas, Texas 75201-6776
214.740.8000

Joyce W. Lindauer
Joyce W. Lindauer Attorney, PLLC
12720 Hillcrest Road, Suite 625
Dallas, Texas 75230
972.503.4033

Guy Holman
Joyce W. Lindauer Attorney, PLLC
12720 Hillcrest Road, Suite 625
Dallas, Texas 75230
972.503.4033




C:\Users\krist\Desktop\N Drive Copy\! MEDIATION\8504.2590 Harrison Co. v. A-Z Wholesalers\Northern District Summary Report.wpd
